Order, Supreme Court, Westchester County (Sondra Miller, J.), entered March 31, 1989, which, on a motion by defendants Florio, Gomez and Brittis pursuant to CPLR 2221, withdrew its prior decision vacating plaintiffs’ default without sanctions, and vacated plaintiffs’ default with money sanctions of $1,000, unanimously affirmed, without costs.
Plaintiffs were required to show a reasonable excuse for not serving a complaint and the existence of a meritorious cause of action. The determination that supervising counsel’s alcohol problem constituted a reasonable excuse for the default was within the IAS court’s sound discretion (see, Sanders & Assocs. v Hague Dev. Corp., 100 AD2d 964, 965). Merit was shown by a medical affidavit that included "a sufficient, though hardly overwhelming, demonstration” (Santana v Prospect Hosp., 84 AD2d 714, 715). Concur—Ross, J. P., Milonas, Kassal, Wallach and Rubin, JJ.